Title: Enclosure VI: Arthur St. Clair to John Francis Hamtramck, [23 January 1790]
From: St. Clair, Arthur
To: Hamtramck, John Francis


            Enclosure VIArthur St. Clair to John Francis Hamtramck
            
              [Fort Steuben, 23 Jan. 1790]
            
            “It is with great pain that I have heard of the scarcity of Corn which reigns in the settlements about the Post. I hope it has been exaggerated, but it is represented to me that unless a supply of that article can be sent forward, the people must actually starve.—Corn can be had here in any quantity, but can the people pay for it? I entreat [you] to enquire into that matter, and if you find that they cannot do without it, write to the Contractor’s agent here to whom I will give orders to send forward such quantity as you may find to be absolutely necessary. They must pay for what they can of it, but they must not be suffered to perish, and though I have no direct authority from the Government for this purpose, I must take it upon myself.”
          